28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman HAYES, Plaintiff Appellant,v.Parker EVATT, Commissioner of South Carolina Department ofCorrections;  James Harvey, Regional Administrator;  BlakeTaylor, Internal Affairs;  W. Wallace, Warden;  Cepak,Senior Deputy Warden;  Rodgers, Deputy Warden, CentralCorrectional Institution;  Natalie C. Williams, Ombudsman;John Shupper, Plaintiff Monitor;  Gaston Fairey;  MaryHolmes, CCI Hearing Officer;  B. Wilson, Adjustment Member;T. Tidwell, Adjustment Member;  K. Kilgus, Committee Member;D. Lahmon, I/M Representative;  L. Thomas, Recorder;  C.Wideman, CCI;  K. Brown, Sergeant;  R. Reed, Captain;  J.Maxey, Investigator;  S. Burton, CCI, Defendants Appellees.
No. 946210.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 19, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  C. Weston Houck, District Judge.  (CA-92-2215-3-2BC)
Norman Hayes, Appellant Pro Se.
Henry Ronald Stanley, Columbia, South Carolina;  J. Christopher Mills, Fairey & Parise, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the order of the district court dismissing two of several Defendants and denying his motion for appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We deny Appellant's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED